Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Stein on 27 April 2022.
The application has been amended as follows: 

Replace claim 1 with:
A membrane carrier for a liquid sample test kit that detects a substance to be detected in a liquid sample, the membrane carrier comprising:
at least one integrally-molded flow path capable of transporting the liquid sample,
wherein a plurality of microstructures that cause a capillary action for transporting the liquid sample are provided on a bottom surface of the flow path, 
wherein each microstructure of the plurality of microstructures is a structure having two or more peak positions
wherein a maximum height is the height at the peak positions wherein a minimum height is a minimum value in a region between the peak positions in the microstructure as determined from the bottom surface of the flow path, wherein the minimum height is equal to or more than 1/8 and equal to or less than 7/8 of the maximum height
wherein the plurality of microstructures are provided apart from each other in a long-side direction of the membrane carrier.

Replace claim 11 with:
A membrane carrier that detects a substance to be detected in a liquid sample, comprising:
a flow path capable of transporting the liquid sample,
wherein a plurality of microstructures are provided on a bottom surface of the flow path, 
wherein each microstructure of the plurality of microstructures is a structure having two or more peak positions
wherein a maximum height is the height at the peak positions wherein a minimum height is a minimum value in a region between the peak positions in the microstructure as determined from the bottom surface of the flow path, wherein the minimum height is equal to or more than 1/8 and equal to or less than 7/8 of the maximum height
wherein the plurality of microstructures are provided apart from each other in a long-side direction of the membrane carrier.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a membrane carrier comprising: at least one integrally-molded flow path capable of transporting a liquid sample and a plurality of microstructures that cause a capillary action for transporting the liquid sample on a bottom surface of the flow path, wherein each microstructure has two or more peak positions and has a minimum height between the peak positions that is more than or equal to 1/8 and less than or equal to 7/8 of a maximum height of the peak positions, and the microstructures are provided apart from each other in a long-side direction of the membrane carrier.
Johnston et al. (US 7,223,364 B1) teach a membrane carrier for a liquid sample test kit that detects a substance to be detected in a liquid sample. Johnston et al. teach the membrane carrier comprises at least one integrally-molded flow path capable of transporting the liquid sample and a plurality of microstructures that cause a capillary action for transporting the liquid sample provided on a bottom surface of the flow path. Johnston et al. teach each microstructure of the plurality of microstructures has two or more peak positions, wherein a maximum height is the height at the peak positions as determined from the bottom surface of the flow path, wherein a minimum height is a minimum value in a region between the peak positions in the microstructure as determined from the bottom surface of the flow path, and wherein the minimum height is a non-zero fraction of the maximum height. Johnston et al. fails to teach the plurality of microstructures are provided apart from each other in a long-side direction of the membrane carrier.
Killard et al. (US 9,347,931 B2) and Ohman et al. (US 2006/0239859 A1) both teach a membrane carrier for a liquid sample test kit that detects a substance to be detected in a liquid sample. Killard et al. and Ohman et al. teach the membrane carrier comprises at least one integrally-molded flow path capable of transporting the liquid sample and a plurality of microstructures that cause a capillary action for transporting the liquid sample provided on a bottom surface of the flow path. Killard et al. and Ohman et al. teach the plurality of microstructures are provided apart from each other in a long-side direction of the membrane carrier. Ohman et al. teach the height of flow path and the height and spacing of the microstructures can be varied to control flow. However, the microstructures of Killard et al. and Ohman et al. have only one peak position and thus, Killard et al. and Ohman et al. fail to teach each microstructure is a structure having two or more peak positions, wherein a maximum height is the height at the peak positions as determined from the bottom surface of the flow path, wherein a minimum height is a minimum value in a region between the peak positions in the microstructure as determined from the bottom surface of the flow path, and wherein the minimum height is equal to or more than 1/8 and equal to or less than 7/8 of the maximum height.
Amako et al. (US 2011/0114859 A1) teach a substrate with a plurality of microstructures provided on the bottom surface. Amako et al. teach each microstructure having two or more peak positions wherein the minimum height of the microstructure is a non-zero fraction of the maximum height of the microstructure. Amako et al. teach the plurality of microstructures are provided apart from each other in a long-side direction. However, Amako et al. teach the substrate for improving detection of Raman spectrum and fail to teach at least one integrally molded flow path capable of transporting a liquid sample and that the microstructures cause a capillary action for transporting the liquid sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641